 

Exhibit 10.4

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of May 11, 2018, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time including Oxford
in its capacity as a Lender (each a “Lender” and collectively, the “Lenders”),
and EIGER BIOPHARMACEUTICALS, INC., a Delaware corporation (“Parent”), EB
Pharma, LLC, a Delaware limited liability company (“EB Pharma”) and EBPI Merger,
Inc., a Delaware corporation (“EBPI”), each with offices located at 2155 Park
Blvd., Palo Alto, CA 94306 (Parent, EB Pharma and EBPI, individually and
collectively, jointly and severally, “Borrower”).

RECITALS

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of December 30, 2016 (as amended from time to time,
the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.Borrower has requested that Collateral Agent and Lenders (i) extend additional
credit to Borrower and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D.Collateral Agent and Lenders have agreed to extend additional credit to
Borrower and to amend certain provisions of the Loan Agreement, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.

AGREEMENT

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.2(a) (Term Loans). Section 2.2(a) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“(a)Availability.

(i)Subject to the terms and conditions of this Agreement, on the Effective Date,
the Lenders, severally and not jointly, made term loans to Borrower in an
aggregate amount of Fifteen Million Dollars ($15,000,000.00) according to each
Lender’s Term A Loan Commitment as set forth on Schedule 1.1 hereto (as in
effect prior to the Second Amendment Effective Date) (such term loans are
hereinafter referred to singly as a “Term A Loan”, and collectively as the “Term
A Loans”). After repayment, no Term A Loan may be re-borrowed.

(ii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, on the Second Amendment Effective Date, to make term
loans to Borrower in an aggregate amount equal to Five Million Dollars
($5,000,000.00) according to each Lender’s Term B Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”). After repayment, no Term
B Loan may be re-borrowed.

1

WEST\281371227.3

--------------------------------------------------------------------------------

 

(iii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Draw Period, to make term loans to
Borrower in an aggregate amount equal to Five Million Dollars ($5,000,000.00)
according to each Lender’s Term C Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term C Loan”,
and collectively as the “Term C Loans”; each Term A Loan, Term B Loan or Term C
Loan is hereinafter referred to singly as a “Term Loan” and the Term A Loans,
the Term B Loans and Term C Loans are hereinafter referred to collectively as
the “Term Loans”). After repayment, no Term C Loan may be re-borrowed.”

2.2Section 2.2(b) (Term Loans). Section 2.2(b) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date thereof. Commencing on
the Amortization Date, and continuing on the Payment Date of each month
thereafter, Borrower shall make consecutive equal monthly payments of principal,
together with applicable interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan then outstanding,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule equal to thirty (30) months. All unpaid principal and accrued
and unpaid interest with respect to each Term Loan is due and payable in full on
the Maturity Date. Each Term Loan may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).”

2.3Section 2.5 (Fees). Section 2.2(b) of the Loan Agreement hereby is amended
and restated in its entirety to read as follows:

“2.5Fees. Borrower shall pay to Collateral Agent:

(a)Facility Fee. A fully earned, non-refundable facility fee of One Hundred
Twenty-Five Thousand Dollars ($125,000.00) to be shared between the Lenders
pursuant to their respective Commitment Percentages payable as follows: (i)
Seventy-Five Thousand Dollars ($75,000.00) of the facility fee shall be due and
payable on the Effective Date, (ii) Twenty-Five Thousand Dollars ($25,000.00) of
the facility fee shall be due and payable on the Second Amendment Effective
Date, and (iii) the remaining Twenty-Five Thousand Dollars ($25,000.00) of the
facility fee shall be due and payable on the Funding Date of the Term C Loan;

(b)Final Payment. The Final Payment, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

(c)Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

(d)Second Amendment Fee. The Second Amendment Fee, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata Shares;
and

(e)Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.”

2

WEST\281371227.3

--------------------------------------------------------------------------------

 

2.4Section 10 (Notices). The notice information for Borrower in Section 10 of
the Loan Agreement hereby is amended and restated as follows:

 

If to Borrower:

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

2155 Park Blvd.

 

 

Palo Alto, CA 94306

 

 

Attn: Chief Financial Officer

 

 

Fax: (650) 618-1621

 

 

Email: jwelch@eigerbio.com

 

 

 

with a copy (which shall

 

Cooley LLP

not constitute notice) to:

 

3175 Hanover Street

 

 

Palo Alto, CA 94304-1130

 

 

Attn: Glen Sato

 

 

Fax: (650) 849-7400

 

 

Email: gsato@cooley.com”

 

2.5Section 13 (Definitions). The following terms and their respective
definitions hereby are added, in appropriate alphabetical order, or amended and
restated in their entirety, as applicable, to Section 13.1 of the Loan Agreement
as follows:

“Amortization Date” is February 1, 2019.

“Draw Period” is the period commencing on the date of the occurrence of a Term C
Milestone and ending on the earliest of (i) sixty (60) days from the occurrence
of a Term C Milestone, (ii) December 31, 2018, and (iii) the occurrence of any
Event of Default; provided, however, that the Draw Period shall not commence if
on the date of the occurrence of a Term C Milestone an Event of Default has
occurred and is continuing.

“Second Amendment Effective Date” is May 11, 2018.

“Second Amendment Fee” is a non-refundable amendment fee, fully-earned as of the
Second Amendment Effective Date, in the amount of Eighty-Five Thousand Dollars
($85,000.00) due on the earlier to occur of (i) the Maturity Date or (ii) the
prepayment of the Term Loans pursuant to Section 2.2(c) or (d).

“Term C Loan(s)” is defined in Section 2.2(a)(iii) hereof.

“Term C Milestone” means Borrower has achieved positive final Phase 2 data from
at least one of the following three programs: (i) pegylated interferon-lambda
LIMT-HDV Phase 2 trial in hepatitis delta virus, (ii) the Exendin Prevent Phase
2 trial in post-bariatric surgery associated hypoglycemia, or (iii) the Ubenimex
ULTRA Phase 2 trial in lymphedema; in each case, provided that Borrower has
provided to Collateral Agent written evidence of the same, in form and content
acceptable to Collateral Agent in its sole discretion.

“Term Loan(s)” is defined in Section 2.2(a)(iii) hereof.

2.6Section 13.1 (Definitions). The defined terms “Second Draw Period” and “Term
B Milestones” and their respective definitions are deleted in their entirety
from Section 13.1 of the Loan Agreement.

2.7Schedule 1.1 of the Loan Agreement hereby is replaced in its entirety with
Schedule 1.1 attached hereto.

3

WEST\281371227.3

--------------------------------------------------------------------------------

 

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

6.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) the Disbursement Letter attached hereto, (iii) a Secured
Promissory Note in favor of Oxford in respect of the Term B Loan attached
hereto, and (iv) the Corporate Borrowing Certificate for each Borrower, the form
of which is attached hereto, (b) Borrower’s payment of Twenty-Five Thousand
Dollars ($25,000.00) of the facility fee due as specified in Section 2.5 of the
Loan Agreement (as revised by this Amendment), and (c) Borrower’s payment of all
Lenders’ Expenses incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

 

 

4

WEST\281371227.3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

 

By:

 

/s/ Jim Welch

Name:

 

Jim Welch

Title:

 

CFO

 

 

 

 

 

 

EB PHARMA, LLC

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EBPI MERGER, INC.

 

 

 

By:

 

/s/ Jim Welch

Name:

 

Jim Welch

Title:

 

CFO

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

WEST\281371227

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EB PHARMA, LLC

 

 

 

By:

 

/s/ James P. Shaffer

Its:

 

Chief Business Officer

 

 

 

 

 

By:

/s/ James P. Shaffer

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EBPI MERGER, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

WEST\281371227

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EB PHARMA, LLC

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

EBPI MERGER, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

/s/ Colette H. Featherly

Name:

 

Colette H. Featherly

Title:

 

Senior Vice President

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

WEST\281371227

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$15,000,000.00

100.00%

TOTAL

$15,000,000.00

100.00%

 

Term B Loans

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$5,000,000.00

100.00%

TOTAL

$5,000,000.00

100.00%

 

Term C Loans

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$5,000,000.00

100.00%

TOTAL

$5,000,000.00

100.00%

 

Aggregate (all Term Loans)

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$25,000,000.00

100.00%

TOTAL

$25,000,000.00

100.00%

 

WEST\281371227.3